Title: To Thomas Jefferson from Joseph Carrington Cabell, 3 October 1822
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Edgewood.
3d Oct: 1822.
Genl Cocke will inform you that the cause of my failure to attend at the University on yesterday, was that I had not sufficiently recovered from the severe & tedious illness by which I have been unhappily visited. My convalescence is much slower than I expected, and is further prolonged by successive relapses. Some days past, I was taken with the ague & fever, which often follows in the rear of the bilious fever. For two days I have been taking bark, and its salutary effects, induce me to hope, I shall miss my ague to-day. If I should be so fortunate as to escape a return, & the weather should be favorable, I think of setting out in a carriage on saturday, so as to get to Monticello on sunday or monday to-dinner. If I should not come, you may conclude that my state of health forbids the Journey: for I never am absent from your meetings but with the greatest reluctance, and, on this occasion, feel a particular desire to be present. I ardently hope that Mr Dawson has reached the end of his labours, and found all things to come out clear & satisfactory. Genl Cocke seemed reluctant to commence the inspection of the books without an associate. I should think, however, that with Mr Dawson’s assistance it would be an easy task. He is now, probably, in Albemarle, on his way to fulfill this duty. Should I not attend, be pleased to remember me kindly to all the gentlemen of the board. I remain, Dr Sir, faithfully yr freindJoseph C. Cabell